Citation Nr: 0029966	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  97-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation of for residuals 
of grenade fragmentation, left arm, currently evaluated at 10 
percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and October 1997 rating 
decisions by Department of Veterans Affairs (VA) Regional 
Offices.  Those ratings decisions, in pertinent part, denied 
an evaluation in excess of 10 percent for fragmentation 
wound, left arm, and denied entitlement to a grant of TDIU.  
By a decision issued in March 1999, the Board remanded these 
issues for further development.


FINDINGS OF FACT

1.  Residuals of a grenade fragmentation wound to the left 
hand include a retained metallic foreign body at the base of 
the thumb and a retained metallic foreign body at the 
metacarpophalangeal joint, fifth digit; these residuals are 
manifested by pain and are productive of decreased grip 
strength, but without limitation of motion. 

2.  Residuals of a grenade fragmentation wound to the left 
wrist are manifested by several small, non-tender scars; 
range of motion testing reveals pain in palmar flexion at 45 
degrees and pain in dorsiflexion at 40 degrees.  

3.  Residuals of a grenade fragmentation wound to the upper 
left arm are manifested by a small non-tender scar, 
approximately 1/4 inch in diameter, in the triceps/biceps 
region.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation 
for residuals of a grenade fragmentation wound to the left 
hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5309 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a grenade fragmentation wound 
to the left wrist are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).

3.  The criteria for entitlement to a compensable evaluation 
for residuals of a grenade fragmentation wound to the left 
upper arm are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's March 1999 remand, the veteran 
underwent VA examination of his left upper extremity.  Based 
on the examination, the RO continued a 10 percent rating for 
service-connected residuals of a grenade fragmentation wound 
to the left arm.  After reviewing the June 1999 examination 
report, the Board finds the examination to be adequate and 
sufficient for rating purposes.  No further action is 
necessary to assist the veteran with regard to this issue.  
38 U.S.C. § 5103A (effective November 9, 2000). 

The Board notes here that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The concern expressed by this regulation is 
that none of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  

It appears from the claims file that the veteran suffered 
grenade fragmentation injuries to the left upper extremity in 
1951.  These injuries have been service-connected and for 
rating purposes, the disability has been described in terms 
of the left arm.  However, for reasons hereinafter more 
particularly explained, the Board finds that three separate 
ratings are warranted since the evidence shows three separate 
and not overlapping areas of the left upper extremity were 
affected by the grenade fragmentation. 

The record shows the veteran has reported that his right hand 
is his dominant hand.  VA examination in June 1999 showed 
several non-tender scars on the volar aspect of the left 
wrist.  There was a 2-centimeter linear scar and a 3-
centimeter linear scar just proximal to the 2-centimer linear 
scar.  In addition, there was a 1-centmieter linear scar on 
the lateral portion of the volar aspect and a 1-centimer scar 
on the medial portion of the volar aspect, left wrist.  In 
addition, there was a round scar, .5-centimters 
(approximately 1/4 inch) in diameter, on the anterolateral 
aspect of the left upper arm in the biceps/triceps region at 
the mid-portion of the arm.  Each of these scars was non-
tender, non-keloid, and well-healed.  The examiner noted that 
none of the scars were adherent or depressed and there was a 
minor amount of lost muscle tissue with the scars.  The 
veteran reported he would have pain when he bumped a scar.

Examination of range of motion of the veteran's left wrist 
disclosed palmar flexion to 50 degrees, with pain beginning 
at 45 degrees.  He had 45 degrees of palmar flexion after 
exercise.  The veteran had dorsiflexion to 45 degrees, with 
pain beginning at 40 degrees, and retaining 40 degrees of 
dorsiflexion after exercise.  The examiner noted that there 
was facial grimacing and evidence of pain with movement.

Radiologic examination of the left hand disclosed a small 
metallic density near the thumb base, with another near the 
metacarpophalangeal joint, fifth digit.  The record suggest 
that there are no longer any retained foreign bodies in the 
left wrist itself, the last fragment having been excised from 
the left wrist in 1991.  Radiologic examination in June 1999 
also disclosed a slight widening between the navicular and 
lunate bones.  This finding was interpreted as "of debatable 
significance."

The veteran reported complaints of aching and pain at the 
sites of the retained metallic fragments with cold exposure 
or changes in the weather.  The veteran reported pain in the 
volar aspect of the left wrist and at the medial and lateral 
epicondyles of the left elbow.  Grip in the right hand was 
1.5/5, and 0.5/5 in the left hand.  There was mild atrophy of 
the web space and thenar eminence of the left hand.  Radial 
pulses were 3/5 bilaterally.  The veteran was able to perform 
the finger-to-thumb loop, approximating the left thumb to 
each of the other four digits of the left hand.  The veteran 
was able to form a loose fist with the left hand and was able 
to pick up a dime, a paper clip, and a five-millimeter button 
with the left hand.  There was no fatigability, loss in 
function, or incoordination with 10 repetitions of exercise.

Again, based on the June 1999 VA examination, the Board finds 
that the veteran has three separate disabilities which should 
be described separately for rating purposes since three 
separate and distinct areas of the left upper extremity are 
affected.  There are two retained metallic objects in the 
veteran's left hand, there are scars as residuals of metallic 
objects which have been removed from the left wrist, and 
there is a scar of the left upper arm.  

Turning to the question of the appropriate evaluations to be 
assigned for the three disabilities, the Board first notes 
that disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Up until this time, the residuals of the veteran's grenade 
fragmentation wounds of the left arm have been evaluated 
together, as one disability, under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805 and 4.71a, DC 5215.  DC 7805 
provides that scars may be evaluated based on limitation of 
function of the body part affected.  DC 5215 provides that 
limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  

Also for consideration are the provisions of Code 7803 which 
provides for a 10 percent rating for superficial, poorly 
nourished scars with repeated ulceration and Code 7804 which 
provides for a 10 percent rating for superficial scars which 
are tender and painful on objective demonstration. 

Other potential diagnostic criteria are set forth under the 
Codes for rating muscle injuries.  The Board further 
acknowledges that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  The Board notes this change took effect subsequent to 
the receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991); White v. 
Derwinski, 1 Vet.App. 519, 521 (1991).  Under the 
circumstances, the veteran's increased rating claims must 
also be reviewed in light of the regulatory changes dealing 
with the pertinent rating criteria as well as under the 
applicable regulations in effect when the veteran's claims 
were filed.  See also Fischer v. West, 11 Vet.App. 121, 123 
(1998) (applying Karnas to change in rating criteria for 
muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(a)  Slight (insignificant) disability of 
muscles.  

     Type of injury.  Simple wound of muscle 
without debridement, infection or effects of 
laceration.  

     History and complaint.  Service department 
record of wound of slight severity or 
relatively brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms of 
muscle injury or painful residuals. 

     Objective findings.  Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosing 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1999).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the new rating criteria:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1999).

A.  Left Hand 

As previously noted, there is x-ray evidence of two retained 
metallic foreign bodies in the left hand, one at the base of 
the thumb and the other at the metacarpophalangeal joint of 
the 5th digit.  It appears that the veteran has complained of 
pain in the left hand, but there does not appear to be any 
limitation of motion.  The June 1999 examination report shows 
that the veteran can touch all fingers of the left hand to 
the thumb.  The examination report also shows that the 
veteran is able to pick up a dime, paper clip and a button 
with his left hand.  The veteran was able to form a loose 
fist.  However, the examiner did report grimacing which 
indicated pain on repetition of fist forming exercising, 
although there was no reported loss of function, no excessive 
fatigability and no incoordination.  However, grip strength 
on the left was reported to be less than 1/5.  

Based on the clinical findings, it appears to the Board that 
the veteran does suffer impairment due to the grenade 
fragment wound to the left hand.  Essentially, the injury 
results in loss of grip strength and pain on certain 
movements.  

Code 5309 for rating the intrinsic muscles of the hand is 
followed by a note which indicates that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  rate on limitation of motion, minimum 
10 percent.  

The evidence with regard to the veteran's left hand does not 
show injuries to the bones, joints, tendons, etc.  There are 
simply two retained metallic objects.  However, while no 
clear limitation of motion has been shown, there is a 
decrease in grip strength.  Recognizing the veteran's 
complaints of pain, the Board believes that a 10 percent 
rating is warranted for the left hand disability based on 
loss of grip strength.  However, there is no showing of 
significant loss of motion, nor is there evidence that there 
is any significant impairment of the function of the left 
hand.  In this regard, it appears that the veteran is able to 
pick up relatively small objects.  As such, the Board also 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the left 
hand. 

B. Left Wrist 

The veteran has previously been granted a 10 percent 
evaluation for left arm disability under Diagnostic Code 
5215, the criteria for limitation of motion of the wrist.  In 
view of the Board's decision to restyle the left arm 
disability as three separate disabilities, the Board hereby 
describes the left wrist disability as residuals of grenade 
fragmentation of the left wrist.  

Under Code 5215, dorsiflexion (extension) of the wrist of the 
non-dominant hand limited to less than 15 degrees is 
evaluated as 10 percent disabling.  Palmar flexion limited in 
line with the forearm is evaluated as 10 percent disabling.  
In this case, considering pain, the veteran's palmar flexion 
is to 45 degrees.  38 C.F.R. §§ 4.40, 4.45.  However, such 
limitation finding does not meet the criteria for a 
compensable evaluation for limitation of motion of palmar 
flexion.  Likewise, while dorsiflexion of the writs with pain 
is shown to be to 40 degrees, this finding does not warrant a 
compensable rating under the criteria of Diagnostic Code 
5215. 

C. Left Upper Arm

The evidence also shows that the veteran had a small, round, 
non-tender, non-keloid, well-healed scar residual to a 
grenade fragment in his left upper arm, in the triceps/biceps 
region.  The examiner stated that this scar was 0.5 
centimeters (approximately 1/4") in diameter.  The veteran's 
only complaint was that the scar was painful if he bumped it.  
There is no evidence, other then the examiner's statement 
that there was a minor amount of muscle loss at the scars 
generally, to support a compensable evaluation for this scar, 
either under a diagnostic code applicable to evaluation of a 
scar or under a diagnostic code applicable to muscle injury.

There is no evidence of fatigue pain after use of the left 
upper arm.  The scar is minimal in size and reported to be 
non-tender.  There is no evidence of any retained metallic 
bodies.  The record simply does not include persuasive 
evidence showing that a compensable rating is warranted under 
the criteria for scars or for muscle damage to Muscle Group 
VI.  Any muscle damage is slight at most and thus would not 
warrant a compensable rating under Code 5306 under either the 
old or the new criteria for rating muscle injuries. 


Conclusion

In reaching the above determinations, the Board has afforded 
the benefit of the doubt to the veteran.  38 U.S.C.A. 
§ 5107(b) (West 1991 as amended November 9, 2000). 


ORDER

Entitlement to a separate 10 percent evaluation for residuals 
of grenade fragmentation wound of the left hand is warranted.  
To this extent, the appeal is granted.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of grenade fragmentation wound to the left wrist is 
not warranted.  Entitlement to a compensable rating for 
residual grenade fragmentation wound to the left upper arm is 
not warranted.  To this extent, the appeal is denied. 


REMAND

As a result of the Board's determination as to the ratings 
assignable for the grenade fragmentation wounds to the left 
upper extremity, the veteran now has the benefit of a 
separate 10 percent rating for the left hand.  Under the 
circumstances, the Board believes it appropriate to allow the 
RO to assign a new combined service connection rating and to 
review and reconsider the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment for service-connected 
disabilities should be obtained and 
associated with the claims file. 

2.  After undertaking any additional 
development deemed necessary, the RO 
should review the record, assign a new 
combined service-connected disability 
rating, and determine whether a grant of 
a total rating based on individual 
unemployability is warranted.  If the 
determination is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to afford the veteran due 
process of law.  The veteran and his representative are free 
to submit additional argument and evidence in support of the 
matter addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

